Citation Nr: 0106363	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  94-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(exclusive of the veteran's service-connected tinea 
versicolor), to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for testicular cancer, 
to include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board 
or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in September 1988 and April 1999.  The 
Board remanded this case back to the RO for further 
development in June 1997, and the case has since been 
returned to the Board.


REMAND

In his April 1999 Substantive Appeal and, in response to an 
inquiry by the Board, in a February 2001 submission, the 
veteran requested a VA Travel Board hearing.  To date, the 
veteran has not been afforded such a hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2000)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Detroit VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


